 Case: 7:19-cr-00023-REW-EBA Doc #: 1 Filed: 09/25/19 Page: 1 of 3 - Page ID#: 9
                                                                           Eastern District of .Kentucky
                                                                                 FILED
                                                                                SEP 25 2019
                      UNITED STATES DISTRICT COURT
                                                                                    ATLONOON
                      EASTERN DISTRICT OF KENTUCKY                                MBERT R. CARR
                           SOUTHERN DIVISION                                 CLERK U.S. DISTRICT COURT
                                PIKEVILLE


UNITED STATES OF AMERICA


V.                                          INDICTMENT N0.1 :       \C\,Q..(- ~ 3
IVORY LEE DEAN, III,
  aka D,
CHARLES R. DONEGHY,
  aka PLAY,
KAREN SPEARS,
  aka KAREN CASE,
JOHN WESLEY WRIGHT,
LOIS SPEARS,
EMILEE G. YONTS, and
LAUREN ASHLEY POWELL

                                     * * * * *

THE GRAND JURY CHARGES:

                                         COUNT 1
                                    21   u.s.c. § 846
      In or about August of 2018, the exact date unknown, through on or about

September 25 , 2019, in Pike County and Magoffin County, in the Eastern District of

Kentucky, and elsewhere,

                             IVORY LEE DEAN, III,
                                     akaD,
                            CHARLES R. DONEGHY,
                                   aka PLAY,
                                KAREN SPEARS,
                               aka KAREN CASE,
                            JOHN WESLEY WRIGHT,
                                 LOIS SPEARS,
                             EMILEE G. YONTS, and
                           LAUREN ASHLEY POWELL
Case: 7:19-cr-00023-REW-EBA Doc #: 1 Filed: 09/25/19 Page: 2 of 3 - Page ID#: 10




did conspire together and with others to knowingly and intentionally distribute 500 grams

or more of a mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, and a mixture or substance containing a detectable

amount of heroin, a Schedule I controlled substance, in violation of21 U.S.C.

§ 84l(a)(l), all in violation of 21 U.S.C. § 846.

                                         COUNT2
                                  18 U.S.C. § 924(c)(l)(A)

       On or about December 31, 2018, in Magoffin County, in the Eastern District of

Kentucky, and elsewhere,

                                 IVORY LEE DEAN, III,
                                       aka D,

did knowingly possess a firearm, to wit, a Taurus, Model "Judge," .410/.45 caliber

revolver, in furtherance of a drug trafficking offense for which he may be prosecuted in a

Court of the United States, as set forth in Count 1, that is, conspiracy to distribute

methamphetamine and heroin, all in violation of 18 U.S.C. § 924(c)(l)(A).

                                                    A~EBILL



                                                    FOREPER~N




 OB     M. DUNCAN, JR.
UNITED ST ATES ATTORNEY
Case: 7:19-cr-00023-REW-EBA Doc #: 1 Filed: 09/25/19 Page: 3 of 3 - Page ID#: 11




                                      PENALTIES

COUNT 1: If responsible for 500 grams or more of a methamphetamine mixture:

            Not less than 10 years nor more than life imprisonment, not more than a
            $10,000,000 fine, and at least 5 years supervised release.

            If prior serious drug felony or serious violent felony: Not less than 15
            years nor more than life imprisonment, not more than a $20,000,000 fine,
            and at least 10 years supervised release.

            If two or more prior serious drug felonies or serious violent felonies:
            Not less than 25 years nor more than life imprisonment, not more than a
            $20,000,000 fine, and at least 10 years supervised release.

            If responsible for a mixture or substance containing heroin:

            Not more than 20 years imprisonment, not more than a $1,000,000 fine, and
            at least 3 years supervised release.

            If prior felony drug conviction: Not more than 30 years imprisonment,
            not more than a $2,000,000 fine, and at least 6 years supervised release.

COUNT 2: Not less than 5 years nor more than life imprisonment- to be served
         consecutive to any term of imprisonment imposed for any other offense -
         not more than a $250,000 fine, and not more than 5 years of supervised
         release.

PLUS:       Mandatory special assessment of $100 per count.

PLUS:       Restitution, if applicable.
